*82
ORDER

PAGE, Justice.
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Neil D. Heilddla has committed unprofessional conduct warranting discipline, namely, misappropriating and converting $73,000 of client funds to his own use; and
WHEREAS, respondent and the Director have entered into a stipulation for discipline in which respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and unconditionally admits the allegations of the petition and agrees to the payment of $900 in costs pursuant to Rule 24 and in which they jointly agree and recommend disbarment as the appropriate discipline; and
■WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the stipulated to disposition,
IT IS HEREBY ORDERED that respondent Neil D. HeikMla is disbarred.
The Director is awarded costs in the amount of $900.